DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 22 May 2019.
Claims 1-23 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone/email interview with Wayne F. Reinke, Registration Number 36,650 on 20 April 2021 and a subsequent email having the approved claim amendments.

The Application has been amended as follows:
In the Claims:

1.	(Currently Amended)  A computer-implemented method, comprising:

based on the identifying, collecting, by the data processing system, all communications into and out of the financial institution relating to the EFT required to be accessible for a retention period for regulatory compliance, resulting in collected communications;
storing, by the data processing system, the collected communications such that the collected communications are immutable during the retention period, resulting in stored communications;

receiving, by the data processing system, a query from a user against the stored communications;
processing, by the data processing system, the query; and
providing, by the data processing system, resulting communications on a per-transaction basis from the stored communications to the user.
2.	(Canceled)
3.	(Original)  The computer-implemented method of claim 1, wherein each of the stored communications has a protocol type of a plurality of protocol types, the computer-implemented method further comprising preprocessing, by the data processing system, each of the stored communications, based on the protocol type thereof.
4.	(Original)  The computer-implemented method of claim 1, wherein the storing comprises:
building, by the data processing system, a data block, the data block comprising at
least one of the stored communications, a header and an error detection value; and

5.	(Original)  The computer-implemented method of claim 4, wherein the storing comprises applying, by the data processing system, blockchain technology to the collected communications.
6.	(Original)  The computer-implemented method of claim 5, wherein the applying comprises storing, by the data processing system, a copy of the header and error detection value in a blockchain system.
7.	(Original)  The computer-implemented method of claim 6, further comprising:
sending, by the data processing system, the data block to a catalogue data processing system;
recording, by the data processing system, information in the header; and
reading and recording, by the data processing system, at least some content of the data block.
8.	(Original)  The computer-implemented method of claim 1, further comprising predicting, by the data processing system, one or more EFT of potential interest to a subsequent query.
9.	(Original)  The computer-implemented method of claim 8, wherein the predicting comprises:
executing, by the data processing system, a plurality of queries against the append-only store;
storing, by the data processing system, each query and corresponding result in a data set; and using, by the data processing system, machine learning on the data set.
10.	(Original)  The computer-implemented method of claim 1, wherein the EFT involves a financial product, the computer-implemented method further comprising assigning, by 
11.	(Original)  The computer-implemented method of claim 10, further comprising deleting, by the data processing system, each of the collected communications after an end of the retention period.
12.	(Currently Amended)  A system, comprising:
a memory; and
at least one processor in communication with the memory, the memory storing program code executable by the at least one processor to perform a method, the method comprising:
identifying, by a data processing system associated with a financial institution that is a party to an electronic financial transaction (EFT), an end of the EFT;
based on the identifying, collecting, by the data processing system, all communications into and out of the financial institution relating to the EFT required to be accessible for a retention period for regulatory compliance, resulting in collected communications;
storing, by the data processing system, the collected communications such that the collected communications are immutable during the retention period, resulting in stored communications;

receiving, by the data processing system, a query from a user against the stored communications;
processing, by the data processing system, the query; and
providing, by the data processing system, resulting communications on a per-transaction basis from the stored communications to the user.
13.	(Canceled)
14.	(Original)  The system of claim 12, wherein each of the stored communications has a protocol type of a plurality of protocol types, the method further comprising preprocessing, by the data processing system, each of the stored communications, based on the protocol type thereof.
15.	(Original)  The system of claim 12, wherein the storing comprises building, by the data processing system, a data block, the data block comprising at least one of the stored communications, a header and an error detection value, and storing, by the data processing system, the data block in an append-only database, the method further comprising storing, by the data processing system, a copy of the header and error detection value in a blockchain system.
16.	(Original)  The system of claim 12, the method further comprising predicting, by the data processing system, one or more EFT of potential interest to a subsequent query.
17.	(Original)  The system of claim 12, wherein the EFT involves a financial product, the method further comprising assigning, by the data processing system, a retention period to each of the collected communications based on the financial product.
18.	(Currently Amended)  A computer program product, comprising:
a storage medium readable by a processor and storing instructions executable by the processor for performing a method, the method comprising:
identifying, by a data processing system associated with a financial
institution that is a party to an electronic financial transaction (EFT), an end of the EFT;
based on the identifying, collecting, by the data processing system, all communications into and out of the financial institution relating to the EFT 
storing, by the data processing system, the collected communications such that the collected communications are immutable during the retention period, resulting in stored communications;

receiving, by the data processing system, a query from a user against the stored communications;
processing, by the data processing system, the query; and
providing, by the data processing system, resulting communications on a per-transaction basis from the stored communications to the user.
19.	(Canceled)
20.	(Original)  The computer program product of claim 18, wherein each of the stored communications has a protocol type of a plurality of protocol types, the method further comprising preprocessing, by the data processing system, each of the stored communications, based on the protocol type thereof.
21.	(Original)  The computer program product of claim 18, wherein the storing comprises building, by the data processing system, a data block, the data block comprising at least one of the stored communications, a header and an error detection value, and storing, by the data processing system, the data block in an append-only database, the method further comprising storing, by the data processing system, a copy of the header and error detection value in a blockchain system.
22.	(Original)  The computer program product of claim 18, the method further comprising predicting, by the data processing system, one or more EFT of potential interest to a subsequent query.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Best U.S. Reference:  Durvasula et al., US Patent 10,832,247 B2 (“Durvasula”) teaches a system and method for blockchain based payment networks utilizing electronic fund transfer system(s).
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Durvasula does not disclose “identifying, collecting, and storing (via blockchain technology) by the data processing system, all communications into and out of a financial institution related to an electronic financial transaction (EFT) which is required to be accessible for a retention period (based on the type of financial product) for regulatory compliance.  Durvasula does not provide for a user querying the data processing system for stored communications on a per-transaction basis.  Therefore, the combination of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687